Citation Nr: 1525018	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-17 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction in the rating for service-connected prostate cancer, from 100 percent to noncompensable, effective June 1, 2011.

2.  Entitlement to a compensable rating for voiding dysfunction due to prostate cancer prior to August 21, 2013 and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1968 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a September 2010 rating decision, the RO, in relevant part, proposed to decrease the rating for the Veteran's service-connected prostate cancer from 100 percent disabling to noncompensable.  Thereafter, in a March 2011 rating decision, the RO reduced the disability rating for the Veteran's service-connected prostate cancer from 100 percent disabling to noncompensable, effective June 1, 2011.

In an October 2013 rating decision, the RO increased the Veteran's rating for voiding due to prostate cancer to 40 percent disabling, effective August 21, 2013.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective February 28, 2007.  The rating was continued in a February 2008 rating decision.

2.  In a September 2010 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected prostate cancer from 100 percent disabling to noncompensable; the RO promulgated the proposed reduction in a March 2011 rating decision.

3.  The RO's decision to reduce the evaluation for prostate cancer from 100 percent disabling to noncompensable was supported by the evidence of record at the time of the reduction, and was made in compliance with applicable due process laws.

4.  From July 11, 2011, the Veteran's voiding dysfunction due to prostate cancer was manifested by daytime voiding intervals between 1 and 2 hours and awakening to void 1 to 6 times per night.  

5.  From August 21, 2013, the Veteran's voiding dysfunction due to prostate cancer has required the wearing of absorbent material which must be changed 2 to 4 times per day.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for prostate cancer from 100 percent disabling to noncompensable, effective June 1, 2011, was proper.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528 (2012).

2.  The criteria for a 40 percent rating for voiding dysfunction due to prostate cancer have been met as of July 11, 2011.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 4.1-4.14, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

3.  The criteria for a rating in excess of 40 percent for voiding dysfunction due to prostate cancer have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 4.1-4.14, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VCAA and its implementing regulations impose obligations on VA to provide claimants of VA-administered benefits with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

With regard to the Veteran's increased rating claim, he received VCAA notification prior to the unfavorable agency decision by letter dated in September 2012 that satisfied all VCAA notice requirements.  

With respect to the reduction of the Veteran's service-connected prostate cancer, inasmuch as the reduction was initiated by VA, and not by the Veteran, it is not an "application" to which the VCAA notification provisions apply.  The Board notes that reductions are subject to a separate set of regulatory due process provisions governing the notice to be supplied, and that those regulations were observed by VA in this case.  The Veteran received notice of the proposed reduction, along with the reasons for the reduction and notice of his right to a predetermination hearing, and was allowed the appropriate time to respond.  The RO implemented the reduction in accordance with the time periods specified in 38 C.F.R. § 3.105.  The Board finds that all due process notification requirements applicable to the reduction issue have been complied with by VA.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




I.  Propriety of Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 and Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91; VAOPGCPREC 29- 97.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the RO proposed reducing the ratings for prostate cancer from 100 percent disabling to noncompensable in a proposed rating dated in September 2010, with notice also sent in September 2010.  The Veteran requested a predetermination hearing; however he failed to appear at the scheduled hearing.  The reduction was finalized in a rating decision issued in March 2011 and was effective on June 1, 2011.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).

Historically, service connection was grated in a June 2007 rating decision which assigned a 100 percent disability rating under Diagnostic Code7528.  The Board notes that the Veteran was reexamined in August 2010 and the proposed rating was issued in September 2010.  As the 100 percent rating for prostate cancer had been in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  Instead, the provisions of 38 C.F.R. § 3.344(c) apply.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.
In the present case, the Board finds that the reduction of the Veteran's disability ratings from 100 percent to noncompensable for his service-connected prostate cancer was proper.  

As previously noted, service connection was originally awarded for prostate cancer under Diagnostic Code 7528.

Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b) 4.115b, Diagnostic Code 7528 (2014).

The Veteran underwent a VA examination in August 2010.  At that time, it was noted that he had a malignant tumor that was treated with radiation, seed implants and Lupron injections.  It was reported that his last antineoplastics treatment was in May 2009.  There were no current treatments for the Veteran's prostate cancer at the time of the examination.  There were no urinary symptoms, urinary leakage, recurrent urinary tract infections, obstructed voiding, renal dysfunction or renal failure or cardiovascular symptoms.  However, there was erectile dysfunction.  The examiner diagnosed prostate cancer in remission.

VA treatment records dated from February 2009 to April 2011 reported voiding without difficulty.  VA treatment records dated in May 2011 demonstrated leakage; however, the records did not indicate frequent voiding or the use of absorbent materials.

In this case, the reduction of the 100 percent schedular rating for prostate cancer was proper.  Pursuant to Diagnostic Code 7528, the Veteran was afforded a comprehensive VA examination that revealed that his prostate cancer was in remission and had not been treated since May 2009.  Moreover, the noncompensable disability rating represented the Veteran's level of impairment.  In this regard, the medical evidence did not demonstrate that the Veteran had any genitourinary dysfunctions related to renal or voiding dysfunctions at the time of the examination.

In sum, the reduction of the Veteran's disability rating for prostate cancer from 100 to 0 percent was proper.  The Board has considered the applicability of the benefit of the doubt rule.  As the preponderance of the evidence shows the reduction was proper, the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1.  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 7528 directs that if there has been no local recurrence or metastasis, then the cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.  As such, the Veteran's residuals of prostate cancer have been rated under 38 C.F.R. § 4.115a for voiding dysfunction.

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a. 

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night warrants.  A 40 percent rating is warranted for daytime voiding interval less than one hour or; awakening to void five or more times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post- void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

Prior to August 21, 2013, the Veteran's service-connected voiding dysfunction due to prostate cancer was assigned a noncompensable rating.

VA treatment records dated from May 2011 to August 2013 demonstrated dysuria after voiding with a full bladder.  Specifically, in records dated in May 2011, it was noted that the appellant had new urgency with a teaspoon of leakage before getting to the bathroom.  Records dated in July 2011 demonstrated complaints of hourly voiding and burning with urination.  The appellant reported that he voided about once hourly.  It was noted that he awoke 3 to 6 times per night (nocturia) to void.  Records dated in August 2011 demonstrated that the Veteran had nocturia 1 to 5 times and records dated in November 2011 indicated that the appellant awakened 2 to 3 times per night to void.  Records dated in May 2012 demonstrated that the Veteran awoke 2 times per night to void while subsequent records dated in May 2012 demonstrated voiding 1 to 6 times per night.  Records dated in April 2013 noted complaints of trouble with urgency with leaking on a daily basis.  The Veteran was diagnosed with irritative voiding at that time.  In May 2013, the Veteran underwent a cystoscopy which revealed a urethral stricture.  However the record does not demonstrate that the condition required urinary catheter care.  Records dated in May 2013 noted that he Veteran passed his voiding trial and was able to hold his urine.  Records dated in July 2013 demonstrated nocturia 4 to 5 times per night.  

The Veteran was afforded a VA examination in August 2013.  At that time, it was noted that he had voiding dysfunction that required the use of absorbent material which must be changed 2 to 4 times per day.  It also caused increased frequency which consisted of a daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 time.  Additionally, it caused signs or symptoms of obstructed voiding which included hesitancy, slow or weak stream, and stricture disease requiring dilation 1 to 2 times per year.  It was also noted that the Veteran had a history of urinary tract infections.  The voiding dysfunction did not require the use of an appliance.

Subsequent treatment records dated from August 2011 to September 2013 demonstrated that the appellant's nocturia ranged from 1 to 5 times per night to 3 to 4 times per night.

After a review of the evidence, the Board finds that the criteria for a 40 percent rating voiding dysfunction due to prostate cancer have been met as of July 11, 2011.  A treatment record from that date indicated daytime voiding hourly and a record dated July 19, 2011 noted that the Veteran would wake to void 1 to 6 times per night.  The Board finds that the evidence demonstrates that, at most, the Veteran must void 5 or more times per night, thus, warranting a 40 percent rating.  Moreover, although the July 11, 2011 treatment report did not address night-time voiding specifically the Board will resolve doubt and grant the effective date from this time.  Indeed, it is reasonable to believe that the symptoms reported on July 19, 2011, were manifest 8 days earlier, when the Veteran made his other urinary complaints.  

The Board finds that a rating in excess of 40 is not warranted for any portion of the rating period on appeal.  In this regard, the Veterans voiding dysfunction has required the use of absorbent materials which must be changed 2 to 4 times per day and awakening to void 5 or more times per night.  The evidence of record does not demonstrate entitlement to a 60 percent disability rating because the Veteran does not require use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Moreover, the Veteran is not shown to have any renal dysfunction related to his prostate cancer. 

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that a 40 percent rating for the Veteran's voiding dysfunction due to prostate has been met as of July 11, 2011.  However, the Board finds that a preponderance of the evidence is against the claim of entitlement to a rating in excess of 40 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically his urinary leakage and the need for absorbent materials as a residual of his prostate cancer.  The criteria also provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

The reduction of the evaluation of the service-connected prostate cancer from 100 percent to noncompensable was proper.

Entitlement to a 40 percent rating for voiding dysfunction due to prostate cancer is granted as of July 11, 2011.

Entitlement to a disability rating in excess of 40 percent for voiding dysfunction due to prostate cancer is denied.


REMAND

The Court has held that entitlement to a TDIU is an element of initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).

In evidence submitted by the Veteran, he raised the issue of unemployability based, at least in part, on symptomatology related to his service-connected voiding dysfunction due to prostate cancer.  See September 2013 statement.  

A review of the record shows that that Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.


Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU. 

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


